DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.
Claims 43-64 are currently pending in the above mentioned application.

Priority
Priority date of 11/098,639 (April 5, 2004) is given to claims 43-46 and 48 as the first introduction of synthetic shaped 4-8 deep groove polyester fibers in continuity change. 
Priority date of 11/584,628 (October 28, 2005) is given to claim 52 for treatment with a natural fiber technology to neutralize odor.
Priority date of 15/244,262 (January 11, 2016) is given to claim 47, using a waterproof and soil resistance nanotechnology; claims 50-51, medical composite.
Priority date of 15/683,895 (August 23, 2017) will be given to claim 48, breathable, waterproof, thermally regulated microsphere technology, claim 49 for the second layer includes shaped polymer fibers and silver fibers combined with wool fibers, lyocell fibers, spilt fibers, polyester fibers, hollow fibers, or a blend thereof and claims 53-64 for antimicrobial silver polymer fibers. 

Claim Interpretation
The limitation “synthetic shaped 4-8 deep groove polyester” in claim 43 is interpreted as reference to synthetic shaped 4-8 deep groove polyester fibers, as referenced throughout the disclosure.  4-8 deep groove polyester fiber is a term in the art.  If not in reference to fibers, the limitation would be indefinite as it is unclear as to how deep the groove would need to be in order to be considered deep.

Claim Objections
Claims 44, 46, 58 ,and 63 are objected to because of the following informalities:  
Claim 44 should read “—wherein the first layer[[,]] is composed of—“
Claim 46: list nylon fibers twice
Claim 58: should read “—wherein the exterior shell woven, or knitted textile includes stretch fibers, acrylic fibers, wool fibers, cotton fibers, lyocell fibers or a combination thereof”.
Claim 63 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 44, 46-48, and 50-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, there is no support in the original disclosure for the limitations “wherein the first layer is composed of an antimicrobial, anti-fungal fabric having a polyester, cotton, acrylic, rayon or wool backing” (claim 44), “wherein the exterior shell woven or knitted textile is composed of stretch fibers, polyester fibers, nylon fibers, acrylic, polypropylene fibers, nylon fibers, wool fibers, cotton fibers, lyocell fibers or a combination thereof” (claim 46), “submergible nanoweb technology” (claim 47, 59), “second layer comprised of a breathable, moisture transfer antimicrobial needlepunch nonwoven, spun bond nonwoven or dry-laid, wet-laid or air-laid polymer nonwoven material…comprised of shaped polymer fibers, antimicrobial silver fibers and at least one of acrylic fibers, acetate fibers, hollow fibers, split fibers, polyester fibers, and polypropylene fiber” (claim 50), “an exterior shell woven, or knitted textile comprised of polyester, polypropylene or nylon fibers or a combination thereof” (claim 53), “wherein the nonwoven composite material contains hollow fibers, split fibers, lyocell fibers acetate fibers, acrylic fibers, wool fibers or a combination thereof” (claim 54), “wherein exterior shell woven, knitted textile is combined with a natural or synthetic leather material (claim 55), “wherein the exterior shell woven, or knitted textile includes stretch fibers, acrylic fibers, wool fibers, cotton fibers, lyocell fibers a combination thereof” (claim 58), “wherein the nonwoven composite material contains hollow fibers, split fibers, acrylic fibers, acetate fibers or a combination thereof” (claim 62), .
polypropylene fabric with a fleece surface having a polyester, cotton, acrylic, rayon or wool backing (see para 0026 of the published application).  However, the current scope of the claim allows are any antimicrobial, anti-fungal fabric having a polyester, cotton, acrylic, rayon or wool backing.  The full scope of the claim is not supported in the originally filed disclosure and therefore introduces new matter.
Regarding the limitation “wherein the exterior shell woven or knitted textile is composed of stretch fibers, polyester fibers, nylon fibers, acrylic, polypropylene fibers, nylon fibers, wool fibers, cotton fibers, lyocell fibers or a combination thereof” (claim 46), the originally filed disclosure support the outer layer being stretch fabrics (Id., para 0141, 0158, 0159, 0183-0184) and the use of wool in combination with polyester, nylon, acrylic, and lyocell (Id., para 0193).  The originally filed disclosure does teach the outer layer comprising polypropylene fibers, especially present in the form of or with yarns.  However, full scope of the claim allows for combination of the different types of fibers listed that combine different embodiments that are outside those envisioned in the originally filed disclosure.  The full scope of the claim is not enable by the originally filed disclosure.  Additionally, acrylic is discussed with regards to being a fiber, however, the claim scope allows for the acrylic to be present in any form.
Regarding the limitation “submergible nanoweb technology” (claim 47, 59), there is no reference to “submergible nanoweb technology” in the originally filed disclosure.
Regarding the limitation “second layer comprised of a breathable, moisture transfer antimicrobial needlepunch nonwoven, spun bond nonwoven or dry-laid, wet-laid or air-laid polymer nonwoven material…comprised of shaped polymer fibers, antimicrobial silver fibers and at least one of acrylic fibers, acetate fibers, hollow fibers, split fibers, polyester fibers, and polypropylene fiber” (claim 50), the originally file disclosure discusses different embodiments containing these types of nonwoven 
Regarding the limitation “an exterior shell woven, or knitted textile comprised of polyester, polypropylene or nylon fibers or a combination thereof” (claim 53) and wherein the exterior shell woven, or knitted textile includes stretch fibers, acrylic fibers, wool fibers, cotton fibers, lyocell fibers a combination thereof” (claim 58), the originally filed disclosure has support for the exterior shell layer comprising a stretchable, breathable polyester, polypropylene and nylon woven or knitted textile in originally filed claim 19. Originally filed claim 1 support the a third fabric layer comprised of a stretchable, breathable, hydrophobic polyester, polypropylene or nylon fibers and originally filed claim 19 supports an exterior shell layer comprised of a stretchable, breathable polyester, polypropylene, and nylon fiber woven or knitted fabric.  An embodiment for outer layer 40 is support for wool blended with one or more of the following: acrylic, LYCRATM, LANTOLTM by DuPont.RTM., polyester, cotton, lyocel and nylon (see published application para 0193).  A polyester-cotton blend with a breathable membrane (Id., para 0135), a micropolyester fabric (Id., para 0174), and a wool/cotton/acrylic/polyester blend is supported in Example 4 and 5 (Id., para 0208-0209).  Polypropylene in the exterior layer is only taught in the originally filed claims and is specific to stretchable, breathable woven or knitted textile comprising polyester, polypropylene and nylon.  The claim is broader than what is disclosed in the originally filed application.  The full scope of claim 53 encompasses combinations not envisioned in the 
Regarding the limitation “wherein the nonwoven composite material contains hollow fibers, split fibers, lyocell fibers acetate fibers, acrylic fibers, wool fibers or a combination thereof” (claim 54) and “wherein the nonwoven composite material contains hollow fibers, split fibers, acrylic fibers, acetate fibers or a combination thereof” (claim 62), further limits claim 53 which claims a nonwoven composite material comprised of a shaped 4 deep grooved polyester fibers, antimicrobial silver polymer fibers.  Support in the originally filed disclosure for a second layer comprising a nonwoven composite comprising 4-8 deep grooved fibers is supported in the originally filed claim set, the fifth and sixth option that is a spacer fabric (see published application para 0104-0105), and the eighth option that is a nonwoven composite (Id., para 0108).  Claims 54 and 62 limits the nonwoven composite of claim 53 that is required.  The originally filed claim set support the mechanically bonded nonwoven composite containing deep grooved polymer fibers, with at least four grooves, shaped polymer fibers, and antimicrobial silver fibers (original claim 1) in combination with (A) natural fiber and hollow fibers (original claim 2) OR (B) blend of synthetic shaped polymer fibers and natural wool, cotton and/or lyocell fibers (original claim 3) OR (C) wool fibers (original claim 7) OR (D) hollow, split or shaped polyester or acrylic polymer fibers and silver polymer fibers (original claim 8).  As discussed in the office action mailed November 6, 2019, the scope of original claim 8 is unclear.  It is unclear if the claim enables support for the fiber combination of original claim 1 and polyester fibers that are hollow or spilt or shaped and support for the fiber combination of original claim 1 and acrylic fibers with silver polymer fibers.  The originally filed claims does not appear to support the combination of acrylic AND polyester fibers with the fibers from originally filed claim 1.  Therefore, the full scope of the claim is not support by the originally filed disclosure and the amendment introduces new matter.  

To overcome these rejections, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify these limitation to align with an individual embodiment detailed in the originally filed disclosure or remove these limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 recites the limitation “a first layer moisture transfer, antimicrobial, inner lining fabric or nonwoven material comprised of synthetic or natural fibers or a blend thereof.”  It is unclear is only the lining fabric is required to be moisture transfer and antimicrobial or both the inner lining fabric and the nonwoven material.  It is also unclear if the limitation “comprised of synthetic or natural fibers or a blend thereof” limits only the nonwoven or both the nonwoven and the inner lining fabric.  For the purpose of prior art application, Examiner will interpret claim 50 as encompassing the first layer being (A) moisture transfer, antimicrobial, inner lining fabric OR (B) nonwoven material comprised of synthetic or natural fibers or a blend thereof.  For the purpose of prior art application, Examiner will interpret 
Claim 48 recites the limitation “wherein the breathable exterior shell woven or knitted textile is treated with a breathable, waterproof, thermally regulated microsphere technology, nanotechnology coating technology or a combination thereof.”  It unclear whether the nanotechnology is required to be breathable and waterproof.  Only the originally filed claim set reference the microsphere technology as being breathable and waterproofing.  The microsphere technology in the body of the disclosure is discussed with regards to thermal regulation.  Nanotechnology is discussed in the disclosure for water proofing.   
Claim 50 recites the limitation “a first layer moisture transfer and antimicrobial inner lining fabric or nonwoven material comprised of synthetic or natural fibers or a blend thereof”.  It is unclear is only the lining fabric is required to be moisture transfer and antimicrobial or both the inner lining fabric and the nonwoven material.  It is also unclear if the limitation “comprised of synthetic or natural fibers or a blend thereof” limits only the nonwoven or both the nonwoven and the inner lining fabric.  For the purpose of prior art application, Examiner will interpret claim 50 as encompassing the first layer being (A) moisture transfer and antimicrobial inner lining fabric OR (B) nonwoven material comprised of synthetic or natural fibers or a blend thereof.  Claim 50 also recites the limitation “at least one of acrylic fibers, acetate fibers, hollow fibers, split fibers, polyester fibers, and polypropylene fibers”.  It is unclear if at least one of the different types of fibers is required or at least one of each type of fiber is required.
Claim 52 recites the limitation “wherein the fibers, fabrics or nonwovens are treated with a natural fiber technology to neutralize odor.”  It is unclear what is intended by “natural fiber technology.”  Are natural fibers required to be present? Is this a technology originally intended for natural fiber but used on synthetic? Can the fiber based on the material be consider “natural fiber technology”, such as copper or silver fibers that can kill certain bacteria or charcoal fibers?

Claims 55-58 recites the limitation “wherein exterior shell woven, or knitted textile.”  It is unclear if the exterior shell woven, or knitted textile is the same or different from that in claim 53.  For the purpose of prior art application, Examiner will interpret claims 55-58 as “wherein the exterior shell woven, or knitted textile.”  
Claim 57 also recites the limitation “wherein the exterior shell woven, or knitted textile and leather material are treated with thermal regulating technology, nanotechnology or a combination thereof.”  It is unclear if the shell woven, or knitted textile and leather material are the same or different from that discussed in claim 55. 
Claim 63 recites the limitation “wherein the exterior shell woven, or knitted textile, or nonwoven composite material or a combination is comprised of nylon, polyester, wool, cotton, stretch nylon textile, or a combination thereof.”  It is unclear if the nonwoven composite material is the same or 
Similarly, claim 64 recites the limitation “wherein the exterior shell woven, or knitted textile and nonwoven composite material is treated with soil and water-resistant nanotechnology, thermally regulated coating or a combination thereof.” It is unclear if the nonwoven composite material is the same or different from that of claim 53.  If the same, a “the” should precede nonwoven to clarify antecedent basis.  
The remaining claims are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43-51, 53-58, and 60-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,048,810 to Baychar in view of WIPO 00/63477 to Perry.
Regarding claims 43-51, 53-58, and 60-64, Baychar teaches a waterproof, breathable moisture transfer liner for a snowboard boot (footwear) including an inner liner (first layer) and series of layers outside the inner layer (second layer) and an outer shell fabric (third layer) (Baychar, abstract).  Baychar 
Baychar does not teaches the composite comprising a nonwoven material containing grooved polymer fiber with four-eight grooves (claim 43 and 53), specifically shaped 4 deep grooved polyester fibers (claim 53) and antimicrobial silver fibers (claim 50, specifically silver polymer fibers, 53) and the type of nonwoven used in the layer mapped to the second layer (claim 50).
However, Perry teaches a system for footwear (article of apparel) with moisture transport properties including an insulating layer (second layer) which has transport properties coupled to a fabric lining (first layer) with moisture transport properties and antimicrobial efficacy obtained by addition antibacterial treatments to the insulation and lining in the form of antibacterial fibers (Perry, abstract), reading on the system (composite) having at least a portion as a combination of moisture transfer and anti-microbial layers. Perry teaches the insulating system being the innermost layer of the footwear construction and characterized by an attachment mechanism, such as mechanical by sewing, that allows moisture transport between the liner and insulating layer (Id., p. 2 lines 26-31).  Perry teaches the non-woven comprising a wicking fiber, such as a cruciform cross-section polyester fiber, a binder fiber, and an antimicrobial fiber (Id., p. 2 lines 32-37, p. 3 lines 24-35).  A cruciform fiber has 4 groove and is interpreted as reading on a deep groove fiber (claim 53) and a 4 deep groove polyester shaped fiber 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of Baychar, wherein the inner liner of Baychar is attached to the insulating batting of Perry, motivated by desire of using conventionally known boot lining system predictably 
Regarding claim 50 and the preamble “breathable, moisture transfer medical composite”, A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art teaches a substantially similar structure and composition as claimed, and since a medical composite does not impute a specific structure absent from the prior art, the invention of the prior art combination appears to be capable of the claimed intended use recited.  As the composite contains antimicrobial silver fiber, one or more layer are comprised of synthetic fiber and are combined with silver treatment (claim 51).
Regarding claims 23 and 25, the prior art combination teaches the outer layer fabric being made waterproof by encapsulation technology and teaches the use of Frisby temperature regulating molecules incorporated into the space being the encapsulated fibers (thermal regulating technology) (Baychar, col. 6 lines 10-56), reading on the at least one layer, specifically the outer layer, being treated with thermal regulating technology (claim 45, 47, 56, 57, 64) and interpreted as reading on the third layer being coated by encapsulation web technology that is breathable, waterproof, thermal regulated microsphere technology (claim 48, 60).

Claims 45, 47, 48, 56, 57, 59, 60, and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baychar in view of Perry, as applied to claims 43-51, 53-58, and 60-64 above, further in view of Nanotech Advances Nanew Fabric (published 1/10/2001).
Regarding claims 45, 47, 48, 56, 57, 59, 60, and 64, the prior art combination teaches the outer layer (third layer) being treated with Frisby temperature regulating molecules incorporated into the space being the encapsulated fibers (Baychar, col. 6 lines 10-56), and incorporates US Patent 4,756,958 as an associated patent with the technology incorporated by reference (Id., col. 4 lines 34-46), which teaches the use of microspheres filled with phase change materials (‘958, abstract), reading on outer layer being treated with microsphere technology in conjunction with the waterproof encapsulation technology and there breathable, waterproof, thermally regulated microsphere technology.  
The prior art combination does not appear to explicitly teaches the outer layer being treated with nano-technology for water proofing and soil resistance (claims 45, 47, 48, 56, 57, 59, 60, 64).  However, Nanotech teaches the use of nano technology coating to provide fabric layers with both waterproof and stain resistant properties (Nanotech, whole article).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of the prior art combination, wherein the outer layer further comprises the nano technology coating of Nanotech, motivated by the desire of using conventionally known textile treatments to predictably impart waterproofness and impart stain-resistance.

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baychar in view of Perry, as applied to claims 43-51, 53-58, and 60-64 above, further in view of US Pub. No. 2004/0121681 to Lindsay.
Regarding claim 52, the prior art combination does not appear to teach the fibers, fabrics or nonwovens being treated with a natural fiber technology to neutralize odor.


Response to Arguments
Only the signed response, filed December 3, 2020, will be treated.  The subsequent remarks also filed March 29, 2021 are unsigned and as such will not be treated.   Reference is made to related application 12/824,952.
Applicant is reminded that prosecution before the Office must be done with decorum and courtesy.  See 37 CFR 1.3 (provided below) and MPEP 714.25.  An applicant may, in the reply to an Office action, disagree with and criticize the position taken by an examiner in the Office action, and may (in a separate paper, which is not directed to the application) raise complaints or grievances about USPTO officials and employees to a higher level official or employee.   Applicant is advised that if a paper is not entered, the statutory period for reply set in the outstanding Office action will continue to rule from the date of the Office action.
37 CFR 1.3 Applicants and their attorneys or agents are required to conduct their business with the United States Patent and Trademark Office with decorum and courtesy.  Papers presented in violation of this requirement will be submitted to the Director and will not be entered.  A notice 
As there are no specific arguments contained in the signed response, Examiner maintains the rejection detailed above.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789